
165. Mr. President, speaking on the first day of the general debate, my delegation is privileged to be among the very first to congratulate you warmly on your election. I pledge to you, Sir, the full co-operation of my delegation as you conduct the deliberations of this august Assembly to what we hope will be a fruitful conclusion.
166.	I take this opportunity to reiterate the admiration of my delegation for the manner in which your predecessor, Mr. Abdelaziz Bouteflika, the Foreign Minister of Algeria, served our Organization at the twenty-ninth regular session and the seventh special session of the General Assembly.
167.	I should also like to take this opportunity to pay a tribute to the Secretary-General for his untiring efforts, together with those of his staff, in the quest for world peace.
168.	It is with the greatest pleasure that I extend greetings and welcome, on behalf of my delegation, to the representatives of Mozambique, Cape Verde and Sao Tome and Principe. The independence of these countries, after a long and valiant struggle, is a landmark in the process of decolonization. Their admission to the United Nations, which demonstrates commitment to the Charter of the United Nations, should inspire us all to render greater support to those of our fellow men subjugated by racist and minority regimes.
169.	This session of the General Assembly is following hard upon the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, held at Lima in August. That Conference was devoted to a comprehensive and candid assessment of the international situation, in both its political and economic aspects. Important and specific areas of action in the search for a new world order were identified. The Lima Conference was, therefore, a further contribution by the non-aligned countries to the cause which they have always championed, that of justice, security, peace, and economic and social development for all.
170.	My delegation is confident that our work at this session will be greatly facilitated by the positive and important decisions adopted by the non-aligned countries at Lima. This is indeed as it should be, not only because the non-aligned movement represents the vast majority of countries and peoples but, equally importantly, because it stands for the very principles, ideals and purposes of this Organization. The non- aligned movement is therefore the greatest defender of this vital international Organization.
171.	The seventh special session, on development and international economic co-operation, was concluded only a few days ago. That session was devoted to the consideration of a crucial and urgent issue in contemporary international life. Like the sixth special session, it was convened at the initiative of the non- aligned countries, and attests to the persistent search, on the part of those countries, for imaginative ways and means of resolving international problems through co-operation and consultation.
172.	At the Lima Conference, my delegation expressed its view that the seventh special session would realistically be expected to constitute an important step in a lengthy and painstaking endeavor to establish a new international economic order.
173.	In this respect, the significant results of the Lima Conference represent one important facet of that common endeavor to achieve an equitable distribution of the world's resources and amenities. The Conference was marked by a serious effort to strengthen genuine solidarity and collective self- reliance among developing countries, as a pre-condition to the elimination of their individual vulnerability. The other facet of that common endeavor has rightly been the major preoccupation of recent international conferences. The intent and purpose of such conferences and special sessions is to eliminate the prevailing relationship of excessive imbalance, dependence and inequality in the international economic system, on the basis of a new and neutral set of rules to govern international conduct.
174.	Following the conclusion of the seventh special session, we have all been engaged in an effort to examine in earnest the outcome of the intensive negotiations conducted over a period of 15 days. On the basis of a preliminary assessment, it could be asserted that those negotiations were satisfactory. In particular, the spirit which permeated those negotiations, a spirit of constructive, positive and candid dialog could, if maintained and sharpened, strengthen the moral authority of the United Nations in the fulfillment of its noble tasks.
175.	We are able to discern in this most recent phase of international negotiations strong signs on the part of some of our privileged partners of a long overdue perception of the world as a unit; a world in which opulence and power monopoly, on the one hand, could not securely coexist with poverty and exploitation on the other; a world the nature of whose problems demand a global and integrated response involving all States, on the basis of equality and with full respect for sovereignty.
176.	Any such positive indication of a change of heart is a welcome gesture of goodwill. It heralds the beginning of a new era of serious negotiations on the basis of genuine partnership. It now remains to be translated into concrete actions in all the fields concerned.
177.	My delegation welcomes the emphasis being placed on special measures relating to the particular needs of the most seriously affected among developing countries as well as of those which, like my own country, Zambia, are seriously handicapped by their geographical and geo-political location. In the case of the latter, as a follow-up to the decision of this Assembly at its seventh special session, my delegation would urge that this session accord due consideration to the relevant report of the Secretary-General on the establishment of a special fund for subsidizing the additional transport costs of the land-locked developing countries.
178.	My delegation is hopeful that the spirit of the seventh special session will obtain equally in the continuing and projected negotiations on other issues of global concern, in appropriate international forums. In this regard we are mindful, inter alia, of current negotiations within the framework of the Third United Nations Conference on the Law of the Sea. In particular, my delegation recognizes the urgent need to reconcile the diverse legitimate interests of the landlocked and the coastal States. We hold the view that the critical issue relating to access to the sea as well as the question of ensuring the equitable distribution of the benefits accruing from both the exploitation of the resources of the sea and the sea-bed, and from other uses of mankind's common heritage, should command priority attention.
179.	Allow me to make a brief comment on the subject of International Women's Year, to whose objectives we are fully committed. In a world in which millions live in dire poverty, suffering from the evils of underdevelopment, in which world peace is constantly threatened and millions still labour under the yoke of apartheid and foreign domination, we need to utilize all the human resources available. We cannot afford to exclude more than half of the world's population women from full and effective participation. In our efforts to create and foster a new equitable international economic order, social development and peace, we should involve equally every man and every woman. My delegation trusts that this session will map out a meaningful implementation of the World Plan of Action adopted at the Conference at Mexico City.
180.	The international situation today is characterized by significantly positive and negative trends. Our Organization can feel relieved and gratified that the long and costly war in Indo-China has ended; that Portuguese colonialism in Africa is almost a thing of the past, thanks to the valiant armed struggle waged by the liberation movements; and that serious efforts are being undertaken to resolve the problems of the Middle East and Cyprus. Moreover, the Conference on Security and Co-operation in Europe has at last been held. AH these are positive developments which should contribute to the strengthening of international security. But, clearly, a lot remains to be done.
181.	The international community has a duty to assist the people of Cambodia, Laos and Viet Nam in their arduous task of national reconstruction. The Korean questions must be resolved. The process of decolonization in southern Africa must be completed. Just and permanent solutions must be found to the problems of the Middle East and Cyprus The arms race must stop.
182.	My delegation takes this opportunity to declare its warm admiration for the peoples of Viet Nam,
Cambodia and Laos and to congratulate them heartily upon their victories, We welcome the presence in our midst of the representatives of the lawful Government of Cambodia. In this regard, it is a matter of regret to us in Zambia that the United States saw fit to veto the applications of North Viet Nam and South Viet Nam for admission into the United Nations. This was clearly a vindictive act. It is all the more deplorable since, regardless of the immense suffering imposed on them for decades, North and South Viet Nam do not feel any bitterness towards the United States and have, in an admirable and exemplary manner, expressed themselves in favor of reconciliation- It is the sincere hope of my delegation that the United States will, during the reconsideration of the two applications by the Security Council, seize the opportunity also to demonstrate a spirit of reconciliation. As demonstrated beyond doubt last Friday, the overwhelming majority of the States Members of the United Nations is in favor of the immediate admission of North and South Viet Nam into the United Nations.
183.	This brings me to the question of Korea, a divided country. The Korean people are committed to the reunification of their country. As evidenced by the North-South joint communique of 4 July 1972, they would prefer this much cherished and noble objective to be realized through peaceful means. Thousands of foreign troops are stationed in South Korea under United Nations cover. The United Nations cannot, in good conscience, stand aloof. It is. therefore, incumbent upon our Organization to facilitate the process for the peaceful reunification of Korea. This means we must act to put an end to the abuse of the United Nations flag by the foreign troops in South Korea and we must demand their immediate withdrawal. The reality of the situation is that the presence of foreign troops in South Korea is not conducive to the efforts for a peaceful reunification of Korea and is contrary to the spirit of the North- South joint communique of 4 July 1972.
184.	I referred earlier to the regrettable decision of the United States to veto in the Security Council the application of North and South Viet Nam for membership in the United Nations. This was done on the pretext that the Security Council had applied double standards by refusing to consider a similar application by South Korea. My delegation can only interpret any attempt to seek the admission of South Korea to the United Nations as intended to perpetuate the division of Korea. North and South Viet Nam freely agreed between themselves to apply separately for United Nations membership. Yet, in the case of Korea, it is a well-known fact that North Korea is. for well-founded reasons, opposed to the separate, albeit simultaneous, admission of the two parts of Korea to the United Nations. The Democratic People's Republic of Korea, which is tirelessly striving for the peaceful reunification of Korea, would rather see Korea join the United Nations as one united country.
185.	The question of the Middle East has for many years been on the agenda of successive sessions of the General Assembly. It has also engaged the attention ot the Security Council perhaps more than any other issue. In an attempt to resolve the problem, both the Security Council and the General Assembly have adopted numerous resolutions. Yet, not only does the problem persist, but today it constitutes one of the greatest threats to international peace and security.
186.	It is quite obvious to my delegation that the problem of the Middle East will persist for as long as the basic question of the rights of the Palestinian people is not-resolved. Moreover, Israel must withdraw from the occupied Arab territories. My delegation welcomes the recently concluded interim Sinai agreement between Egypt and Israel as a positive step to this end. In this respect, my delegation wishes to express its admiration and support for the tireless efforts made by Egypt in the search for a just solution to the problems of the Middle East.
187.	We in Zambia continue to follow the developments regarding the problem of Cyprus. We have great sympathy for the people of Cyprus, who for many years have lived under a persistent threat to the independence, territorial integrity, sovereignty and non-aligned policy of their country. It is obvious that there are important issues that will have to be resolved in order that the two communities in Cyprus may live in harmony with each other and work together for their national prosperity. In this regard, I cannot over-emphasize the importance we attach to the inter-communal talks taking place under United Nations auspices between Greek and Turkish Cypriot representatives. It is such a dialog between the two communities which could settle whatever grievances one side may have against the other. My delegation, therefore, is opposed to any form of external pressure or interference in the internal affairs of Cyprus. Such interference, whether on ethnic pretexts or on so-called strategic considerations, in our view tends only to compound the problems of Cyprus and to perpetuate the misery of its people.
188.	In the area of arms control and disarmament we do not have any cause for relief. On the contrary, we have every reason to feel distressed and gravely concerned, for the arms race not only persists but appears to be intensifying in both quantitative and qualitative terms. The nuclear arms race, with its inherent dreadful consequences, is particularly dis-quieting. The nuclear-weapon Powers appear decidedly to have turned a deaf ear to international public opinion, which is overwhelmingly against their trade.
189.	We live in a world afflicted by hunger, ignorance and disease. The just concluded seventh special session of the General Assembly was an earnest endeavor to hasten the process of the social and economic development of the entire human race. It is now our common obligation to display political will and resolutely to commit ourselves to this end. The halting of the senseless arms race and the release of funds saved from disarmament for economic and social development, particularly that of the developing countries, would indeed be a significant contribution to this noble and worth-while cause.
190.	It is equally regrettable that hardly any progress has been made towards the convening of a world disarmament conference. We in Zambia remain firmly convinced that a world disarmament conference should be convened as soon as possible. Indeed, as agreed by the Foreign Ministers of non-aligned countries at their recent conference in Lima, it will be desirable to convene a special session of the General Assembly devoted to disarmament if a world disarmament conference cannot be convened in the foreseeable future.
191.	One of the problems of great concern to the United Nations today is the continued great-Power rivalry in the Indian Ocean. Despite the constant demands by this body for the full and immediate implementation of the Declaration of the Indian Ocean as a Zone of Peace, the great Powers have continued to refuse with impunity to co-operate in this regard, particularly with the Ad Hoc Committee on the Indian Ocean.
192.	The rivalry has increased further, culminating in an even greater threat to international peace and security. We would urge the great Powers concerned to respect the wishes and aspirations of the littoral and hinterland States and in this regard to comply with relevant United Nations resolutions.
193.	We in Zambia feel that an early convening of a conference of littoral and hinterland States of the Indian Ocean, at the highest level possible, would contribute significantly towards the realization of our demand for the Indian Ocean to be transformed into a zone of peace.
194.	The need to appraise critically both the functions and the structure of the United Nations has become more urgent. This should not be interpreted as detracting from the viability of our Organization, which has, over the years, proved itself quite capable of adapting itself to new situations and requirements. It is evident, however, that the present political, economic and social context in which our Organization operates has not only changed over the 30 years of its existence but has in fact changed radically.
195.	It is therefore gratifying that Member States have recognized the urgent need for corresponding radical changes within our only universal instrument of peace, security and development. Accordingly, Zambia welcomed the recent convening of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization. In the same spirit we welcomed the recent establishment by the General Assembly at its seventh special session of an Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System.
196.	The United Nations continues to serve as an indispensable forum for harmonizing diverse points of view, for conducting negotiations and for undertaking commitments. The number and variety of international discussions in recent and planned major conferences reflect the hopes and confidence which the world community continues to place in the United.Nations. Such hopes and confidence in the Organization are also manifested in the desire of the newly independent States to accede to its membership.
197.	The prerequisite for a revitalized United Nations lies in the overhaul of its power structure so as to make it conducive to the fulfillment of the purposes and objectives of our Organization. The force of the developing countries is now an indisputable reality, and is increasing rapidly. The contribution of those countries to the success of the Organization continues to be invaluable. Their hopes in the Organization are paramount. And yet their interests and preoccupations are denied complete fulfillment by an undemocratic and anachronistic structure.
198.	The necessary structural changes within the United Nations are, of course, possible. However, the ultimate achievement of such changes will depend on the political commitment of Member States, for an organization is what its members wish it to be. For its part, Zambia would like to reiterate its continued commitment to the lofty ideals of the United Nations and to pledge its usual support in the implementation of our common decisions for the good of mankind.
199.	I referred earlier to the admission of Mozambique, Cape Verde and Sao Tome and Principe to this Organization. I expressed the great pleasure of my delegation that they have now joined this family of nations as a result of the successful struggle they waged to liberate themselves from foreign domination. Our Organization is closer today to realizing the proclaimed principle of universality. But the principle of universality of membership of our Organization will not be fully implemented until all the people living in countries still under foreign domination and oppression achieve their legitimate right to self-determination and complete independence. It is in this spirit that I should like to draw the attention of the General Assembly to the situation in southern Africa. The status quo of racist and minority exploitation and oppression of the majority in this area, which in itself constitutes a serious threat to international peace and security, is not from any aspect in the interests of this Organization.
200.	As Members of this Organization, we therefore have a joint and solemn responsibility to support the struggle in southern Africa for majority rule and independence. Numerous resolutions on the question of decolonization and independence under majority rule in southern Africa have been adopted by the General Assembly and the Security Council. They have gone unheeded not only by the racist minority regimes of southern Africa but also by a number of Members of our Organization. In particular, certain Western Powers are known to be persistently indulging in economic and military activities which have the effect of sustaining the racist minority regimes in our part of the world. Their economic and military collaboration with the racist minority regimes contradicts their publicly professed desire to see change in southern Africa in favor of the majority population.
201.	Zambia is committed to the total liberation of Africa. In the context of southern Africa this means an end to the white minority and racist domination and the realization of majority rule. The means to this inevitable end will either be peaceful or through an armed struggle by the liberation movements. Both options are open and it is up to the racist minority regimes to choose either. Our position in this regard is clearly reaffirmed in the Dar es Salaam Declaration on Southern Africa.1
202.	The independence of Mozambique last June and that of Angola scheduled for this November have dramatically altered the situation in southern Africa. No sane person can any longer be in doubt as to the outcome of the armed struggle for the liberation of the rest of southern Africa. The racist minority regimes cannot now survive an onslaught by the liberation movements. But being the die-hards that they are, they will stop at nothing in their desperate and futile attempt to resist majority rule. We are therefore, at a cross-roads in the situation in southern Africa; the inevitable change comes either by peaceful means or through a heavy toll on human and material resources that an armed struggle entails.
203.	In recent months, independent Africa in cooperation with the African National Council of Zimbabwe, has made serious efforts to bring about majority rule in Zimbabwe by peaceful means. These efforts are, in both letter and spirit, in accordance with the Dar es Salaam Declaration of the Organization of African Unity. We are seeking black majority rule, whose time is long overdue. It cannot be post-poned indefinitely. We shall, therefore, not permit the Smith regime to buy time in these efforts and thereby abuse the patience and goodwill of the nationalists of Zimbabwe to negotiate a peaceful transfer of power. The racist minority regime has frustrated the efforts for peaceful change. It must therefore bear the consequences.
204.	I wish to make it perfectly clear that, should armed struggle become inevitable in Zimbabwe as a result of the intransigence of the racist minority regime, my country, Zambia, as in the past, will nol be found wanting. We shall continue to render our full support to the liberation movement in its just struggle for independence. We have demonstrated this in the past and we shall not hesitate to do so again. Our commitment to the fundamental principles of liberty and justice, as enshrined in the Charter of our Organization, makes this imperative.
205.	In this regard, I wish to express the hope of my delegation that the African leaders of Zimbabwe will resolve their differences in the interest of unity. To allow division in the ranks of the nationalist movemenl is to play into the hands of the enemy. Nothing could please the Smith regime better. Unity is imperative, whether it is for the purpose of conducting peaceful negotiations or for waging an armed struggle.
206.	Southern Rhodesia will now be a test case as to whether majority rule in the rest of the countries of southern Africa which are not yet independent will be realized through peaceful means or on the battlefield. Time and again one hears of the Western countries' abhorrence of violence as a means for effecting change. Yet the reality of the situation in southern Africa is that the racist minority regimes persist because of the support, overt and covert, they enjoy from a number of powerful Western countries. If these Western countries genuinely believe in the right of the subjugated people of southern Africa to self-determination and independence, they must desist forthwith from all forms of collaboration with the racist minority regimes. It is totally unrealistic and untenable for them to abhor violent change and yet do nothing practical to foster peaceful change. Such a policy, based on economic greed, so-called strategic military considerations and "kith and kin" attitudes, in fact preserves the status quo.
207.	The problem of Namibia cannot but be of particular interest to the United Nations. In persisting in its illegal occupation of Namibia, South Africa poses a direct challenge to the authority of our Organization. The apparent inability of the United Nations to compel South Africa to withdraw from Namibia, an international Territory, has done a lot to erode the prestige of the United Nations. Yet it could not be said that the United Nations lacks power to do so. For it is a fact that the stringent powers vested in the Security Council which could be utilized have not yet been put to a test in this case. Efforts to get the Security Council to take meaningful punitive measures against South Africa have been frustrated by the United States, the United Kingdom and France, the three Western permanent members of that organ which have twice deemed it necessary to exercise jointly their right of veto for the purpose of protecting South Africa. My delegation condemns unreservedly such irresponsible behavior on the part of those Powers which, while exposing their connivance with the South Africa racist regime in its oppression of the people of Namibia, also does tremendous harm to the cause of justice and peace.
208.	Our Organization must redouble its efforts to force South Africa out of Namibia. South Africa's terrorist and racist activities in Namibia are on the increase. Moreover, it is shamelessly making strides in the much detested policy of bantustanization of Namibia, a policy of "divide and rule". In short, all the evils of apartheid are today rampant inNamibia.
209.	In an effort to hoodwink and confuse the inter-national community, South Africa recently sponsored what it called constitutional talks in Namibia. Those so-called constitutional talks, which excluded the South West Africa People's Organization [SWAPO], the authentic voice of the people of Namibia, were clearly intended to divide and create antagonism among the people of Namibia and thus to promote strife.
210.	It is futile for South Africa to disregard SWAPO and to refuse to recognize the authority of the United Nations over Namibia. South Africa must agree to deal with SWAPO and the United Nations Council for Namibia. It must show seriousness by agreeing to free elections under the supervision and control of the United Nations for the purpose of electing a constituent assembly for the whole territory of Namibia as one political entity. It is only such a constituent assembly, elected by the people of Namibia in proper elections under United Nations supervision and control, that will have any authority to prepare a constitution for the sovereign and independent state of Namibia. The sooner South Africa is prepared to accept the United Nations decisions on the question of Namibia, the sooner it will be possible to organize the peaceful and orderly transfer of power from South Africa to the people of Namibia.
211.	The Decree on the Natural Resources of Namibia, adopted by the United Nations Council for Namibia, represents an important measure in the interests of the people of that Territory. Its acceptance and the co-operation of all States Members of the United Nations in its enforcement would be a practical demonstration of the seriousness with which we ought to take the United Nations responsibility for Namibia.
212.	The situation in South Africa itself cannot escape mention. The South African regime must know that it will never command respect and win acceptance internationally as long as it remains committed to the abhorrent policy of apartheid. It must abandon this evil policy and desist from fostering so-called homelands the sole purpose of which is to perpetuate the exploitation, oppression and repression of the black majority. Moreover, the South African Government must immediately and unconditionally release the leaders of South African nationalist movements currently in detention or under restriction. It must permit free political activity in South Africa and agree to deal with the nationalist movements as the authentic representatives of the black majority and not the leaders of the so-called homelands.
213.	I cannot conclude my remarks on southern Africa without referring to the question of Angola. My delegation urges all the leaders of Angola to sink their differences and together work for the welfare of their people in a united Angola. No country or group of countries should take advantage of the present situation in that country, There must be absolutely no interference in the internal affairs of Angola, and its territorial integrity must be preserved. We in Zambia look forward to the independence of Angola, as scheduled, on 11 November this year. We are confident that the Portuguese Government will, as it must, honor the agreement in this regard.
214.	In conclusion, I would like to reaffirm Zambia's determination to continue to support and implement the United Nations economic sanctions against the rebel colony of Southern Rhodesia. The enormous economic burden which Zambia is squarely shouldering is a result of this policy. In this connexion, my delegation wishes to reiterate the expression of its gratitude to all those countries which have offered us assistance to alleviate our economic difficulties. It is the hope of my delegation that the international community will be more forthcoming in supporting us materially to enable us to meet this challenge more effectively.
